 Case 8:20-cv-00089-DOC-JDE Document 44 Filed 10/14/20 Page 1 of 15 Page ID #:392



 1   M. DANTON RICHARDSON (State Bar No. 141709)
     mdantonrichardson@yahoo.com
 2   LEO E. LUNDBERG, JR. (State Bar No. 125951)
 3
     leo.law.55@gmail.com
     LAW OFFICE OF M. DANTON RICHARDSON
 4   131 N. El Molino Ave., Suite 310
     Pasadena, CA 91101
 5

 6   Attorneys for Plaintiff,
     LITTLE ORBIT LLC
 7

 8
                                 UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10     LITTLE ORBIT LLC, a California Limited )   Case No.: 8:20-cv-00089-DOC-JDE
11     Liability Company,                     )
                                              )   Judge:     Hon. David O. Carter
12                   Plaintiff,               )
                                              )
13
              vs.                             )   STIPULATED PROTECTIVE
14                                            )   ORDER
       DESCENDENT STUDIOS INC., a Texas )
15     corporation, and ERIC PETERSON, an     )
16     individual,                            )
                                              )
17                   Defendants.              )
                                              )
18
       ___________________________________ )
19                                            )
       DESCENDENT STUDIOS INC., a Texas )
20     corporation,                           )
21                                            )
                     Counterclaimant,         )
22                                            )
              vs.                             )
23
                                              )
24     LITTLE ORBIT LLC, a California Limited )
       Liability Company,                     )
25                                            )
26                   Counter Defendant.       )
                                              )
27     ___________________________________ )
28

                                                  1
                                                                        STIPULATED PROTECTIVE ORDER
                                                                   CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 44 Filed 10/14/20 Page 2 of 15 Page ID #:393



 1             Plaintiff/Counter-Defendant      Little       Orbit   LLC       (“Little        Orbit”),        and
 2   Defendant/Counterclaimant Descendent Studios Inc. (“Descendent”) and Defendant Eric
 3   Peterson, by and through their counsel, hereby stipulate to the following Protective Order for this
 4   action:
 5

 6             I.     PURPOSES AND LIMITATIONS
 7             A.     Discovery in this action is likely to involve production of confidential, proprietary,
 8   or private information for which special protection from public disclosure and from use for any
 9   purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby
10   stipulate to and petition the Court to enter the following Stipulated Protective Order. The parties
11   acknowledge that this Order does not confer blanket protections on all disclosures or responses to
12   discovery and that the protection it affords from public disclosure and use extends only to the
13   limited information or items that are entitled to confidential treatment under the applicable legal
14   principles. The parties further acknowledge, as set forth in Section XIII(C), below, that this
15   Stipulated Protective Order does not entitle them to file confidential information under seal; Civil
16   Local Rule 79-5 sets forth the procedures that must be followed and the standards that will be
17   applied when a party seeks permission from the Court to file material under seal.
18             II.    GOOD CAUSE STATEMENT
19             This action is likely to involve disclosure of trade secrets, customer and pricing lists and
20   other valuable research, development, commercial, financial, technical and/or proprietary
21   information for which special protection from public disclosure and from use for any purpose
22   other than prosecution of this action is warranted. Such confidential and proprietary materials and
23   information consist of, among other things, confidential business or financial information,
24   information regarding confidential business practices, or other confidential research,
25   development, or commercial information (including information implicating privacy rights of
26   third parties), information otherwise generally unavailable to the public, or which may be
27   privileged or otherwise protected from disclosure under state or federal statutes, court rules, case
28   decisions, or common law. Accordingly, to expedite the flow of information, to facilitate the

                                                         2
                                                                                    STIPULATED PROTECTIVE ORDER
                                                                               CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 44 Filed 10/14/20 Page 3 of 15 Page ID #:394



 1   prompt resolution of disputes over confidentiality of discovery materials, to adequately protect
 2   information the parties are entitled to keep confidential, to ensure that the parties are permitted
 3   reasonable necessary uses of such material in preparation for and in the conduct of trial, to address
 4   their handling at the end of the litigation, and serve the ends of justice, a protective order for such
 5   information is justified in this matter. It is the intent of the parties that information will not be
 6   designated as confidential for tactical reasons and that nothing be so designated without a good
 7   faith belief that it has been maintained in a confidential, non-public manner, and there is good
 8   cause why it should not be part of the public record of this case.
 9             III.   DEFINITIONS
10             A.     Action: This pending federal law suit.
11             B.     Challenging Party:   A Party or Non-Party that challenges the designation of
12   information or items under this Order.
13             C.     “CONFIDENTIAL” Information or Items: Information (regardless of how it is
14   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
15   of Civil Procedure 26(c), and as specified above in the Good Cause Statement.
16             D.     Counsel: Outside Counsel of Record and House Counsel (as well as their support
17   staff).
18             E.     Designating Party: A Party or Non-Party that designates information or items that
19   it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
20             F.     Disclosure or Discovery Material: All items or information, regardless of the
21   medium or manner in which it is generated, stored, or maintained (including, among other things,
22   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
23   responses to discovery in this matter.
24             G.     Expert: A person with specialized knowledge or experience in a matter pertinent to
25   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
26   consultant in this Action.
27             H.     House Counsel: Attorneys who are employees of a party to this Action. House
28   Counsel does not include Outside Counsel of Record or any other outside counsel.

                                                       3
                                                                                   STIPULATED PROTECTIVE ORDER
                                                                              CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 44 Filed 10/14/20 Page 4 of 15 Page ID #:395



 1          I.     Non-Party: Any natural person, partnership, corporation, association, or other legal
 2   entity not named as a Party to this action.
 3          J.     Outside Counsel of Record: Attorneys who are not employees of a party to this
 4   Action but are retained to represent or advise a party to this Action and have appeared in this
 5   Action on behalf of that party or are affiliated with a law firm which has appeared on behalf of
 6   that party, and includes support staff.
 7          K.     Party: Any party to this Action, including all of its officers, directors, employees,
 8   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
 9          L.     Producing Party: A Party or Non-Party that produces Disclosure or Discovery
10   Material in this Action.
11          M.     Professional Vendors: Persons or entities that provide litigation support services
12   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
13   organizing, storing, or retrieving data in any form or medium) and their employees and
14   subcontractors.
15          N.     Protected Material: Any Disclosure or Discovery Material that is designated as
16   “CONFIDENTIAL.”
17          O.     Receiving Party: A Party that receives Disclosure or Discovery Material from a
18   Producing Party.
19          IV.    SCOPE
20          A.     The protections conferred by this Stipulation and Order cover not only Protected
21   Material (as defined above), but also (1) any information copied or extracted from Protected
22   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any
23   testimony, conversations, or presentations by Parties or their Counsel that might reveal Protected
24   Material.
25          B.     Any use of Protected Material at trial shall be governed by the orders of the trial
26   judge. This Order does not govern the use of Protected Material at trial.
27

28

                                                     4
                                                                                STIPULATED PROTECTIVE ORDER
                                                                           CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 44 Filed 10/14/20 Page 5 of 15 Page ID #:396



 1          V.     DURATION
 2          Even after final disposition of this litigation, the confidentiality obligations imposed by this
 3   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
 4   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims
 5   and defenses in this Action, with or without prejudice; and (2) final judgment herein after the
 6   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 7   including the time limits for filing any motions or applications for extension of time pursuant to
 8   applicable law.
 9          VI.    DESIGNATING PROTECTED MATERIAL
10                 A.     Exercise of Restraint and Care in Designating Material for Protection
11          1.     Each Party or Non-Party that designates information or items for protection under
12   this Order must take care to limit any such designation to specific material that qualifies under the
13   appropriate standards. The Designating Party must designate for protection only those parts of
14   material, documents, items, or oral or written communications that qualify so that other portions
15   of the material, documents, items, or communications for which protection is not warranted are
16   not swept unjustifiably within the ambit of this Order.
17          2.     Mass, indiscriminate, or routinized designations are prohibited. Designations that
18   are shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
19   unnecessarily encumber the case development process or to impose unnecessary expenses and
20   burdens on other parties) may expose the Designating Party to sanctions.
21          3.     If it comes to a Designating Party’s attention that information or items that it
22   designated for protection do not qualify for protection, that Designating Party must promptly
23   notify all other Parties that it is withdrawing the inapplicable designation.
24          B.     Manner and Timing of Designations
25          1.     Except as otherwise provided in this Order (see, e.g., Section B(2)(b) below), or as
26   otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
27   under this Order must be clearly so designated before the material is disclosed or produced.
28          2.     Designation in conformity with this Order requires the following:

                                                       5
                                                                                   STIPULATED PROTECTIVE ORDER
                                                                              CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 44 Filed 10/14/20 Page 6 of 15 Page ID #:397



 1          a.     For information in documentary form (e.g., paper or electronic documents, but
 2   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party
 3   affix at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to
 4   each page that contains protected material. If only a portion or portions of the material on a page
 5   qualifies for protection, the Producing Party also must clearly identify the protected portion(s)
 6   (e.g., by making appropriate markings in the margins).
 7          b.     A Party or Non-Party that makes original documents available for inspection need
 8   not designate them for protection until after the inspecting Party has indicated which documents
 9   it would like copied and produced. During the inspection and before the designation, all of the
10   material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting
11   Party has identified the documents it wants copied and produced, the Producing Party must
12   determine which documents, or portions thereof, qualify for protection under this Order. Then,
13   before producing the specified documents, the Producing Party must affix the “CONFIDENTIAL
14   legend” to each page that contains Protected Material. If only a portion or portions of the material
15   on a page qualifies for protection, the Producing Party also must clearly identify the protected
16   portion(s) (e.g., by making appropriate markings in the margins).
17          c.     For testimony given in depositions, that the Designating Party may identify the
18   Disclosure or Discovery Material on the record, before the close of the deposition all protected
19   testimony, or within thirty (30) days of receiving the transcript.
20          d.     For information produced in form other than document and for any other tangible
21   items, that the Producing Party affix in a prominent place on the exterior of the container or
22   containers in which the information is stored the legend “CONFIDENTIAL.” If only a portion or
23   portions of the information warrants protection, the Producing Party, to the extent practicable,
24   shall identify the protected portion(s).
25          C.     Inadvertent Failure to Designate
26          1.     If timely corrected, an inadvertent failure to designate qualified information or items
27   does not, standing alone, waive the Designating Party’s right to secure protection under this Order
28   for such material. Upon timely correction of a designation, the Receiving Party must make

                                                       6
                                                                                  STIPULATED PROTECTIVE ORDER
                                                                             CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 44 Filed 10/14/20 Page 7 of 15 Page ID #:398



 1   reasonable efforts to assure that the material is treated in accordance with the provisions of this
 2   Order.
 3            VII.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
 4                   A.     Timing of Challenges
 5            1.     Any party or Non-Party may challenge a designation of confidentiality at any time
 6   that is consistent with the Court’s Scheduling Order.
 7            B.     Meet and Confer
 8            1.     The Challenging Party shall initiate the dispute resolution process under Local Rule
 9   37.1 et seq.
10            2.     The burden of persuasion in any such challenge proceeding shall be on the
11   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass
12   or impose unnecessary expenses and burdens on other parties) may expose the Challenging Party
13   to sanctions.     Unless the Designating Party has waived or withdrawn the confidentiality
14   designation, all parties shall continue to afford the material in question the level of protection to
15   which it is entitled under the Producing Party’s designation until the Court rules on the challenge.
16            VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
17                   A.     Basic Principles
18            1.     A Receiving Party may use Protected Material that is disclosed or produced by
19   another Party or by a Non-Party in connection with this Action only for prosecuting, defending,
20   or attempting to settle this Action. Such Protected Material may be disclosed only to the
21   categories of persons and under the conditions described in this Order. When the Action has been
22   terminated, a Receiving Party must comply with the provisions of Section XIV below.
23            2.     Protected Material must be stored and maintained by a Receiving Party at a location
24   and in a secure manner that ensures that access is limited to the persons authorized under this
25   Order.
26

27

28

                                                       7
                                                                                 STIPULATED PROTECTIVE ORDER
                                                                            CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 44 Filed 10/14/20 Page 8 of 15 Page ID #:399



 1          B.     Disclosure of “CONFIDENTIAL” Information or Items
 2          1.     Unless otherwise ordered by the Court or permitted in writing by the Designating
 3   Party, a Receiving Party may disclose any information or item designated “CONFIDENTIAL”
 4   only to:
 5                 a.     The Receiving Party’s Outside Counsel of Record in this Action, as well as
 6          employees of said Outside Counsel of Record to whom it is reasonably necessary to
 7          disclose the information for this Action;
 8                 b.     The officers, directors, and employees (including House Counsel) of the
 9          Receiving Party to whom disclosure is reasonably necessary for this Action;
10                 c.     Experts (as defined in this Order) of the Receiving Party to whom disclosure
11          is reasonably necessary for this Action and who have signed the “Acknowledgment and
12          Agreement to Be Bound” (Exhibit A);
13                 d.     The Court and its personnel;
14                 e.     Court reporters and their staff;
15                 f.     Professional jury or trial consultants, mock jurors, and Professional Vendors
16          to whom disclosure is reasonably necessary or this Action and who have signed the
17          “Acknowledgment and Agreement to be Bound” attached as Exhibit A hereto;
18                 g.     The author or recipient of a document containing the information or a
19          custodian or other person who otherwise possessed or knew the information;
20                 h.     During their depositions, witnesses, and attorneys for witnesses, in the
21          Action to whom disclosure is reasonably necessary provided: (i) the deposing party
22          requests that the witness sign the “Acknowledgment and Agreement to Be Bound;” and
23          (ii) they will not be permitted to keep any confidential information unless they sign the
24          “Acknowledgment and Agreement to Be Bound,” unless otherwise agreed by the
25          Designating Party or ordered by the Court. Pages of transcribed deposition testimony or
26          exhibits to depositions that reveal Protected Material may be separately bound by the court
27          reporter and may not be disclosed to anyone except as permitted under this Stipulated
28          Protective Order; and

                                                        8
                                                                               STIPULATED PROTECTIVE ORDER
                                                                          CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 44 Filed 10/14/20 Page 9 of 15 Page ID #:400



 1                 i.     Any mediator or settlement officer, and their supporting personnel, mutually
 2          agreed upon by any of the parties engaged in settlement discussions.
 3          IX.    PROTECTED MATERIAL SUPOENAED OR ORDERED PRODUCED
 4          IN OTHER LITIGATION
 5          A.     If a Party is served with a subpoena or a court order issued in other litigation that
 6   compels disclosure of any information or items designated in this Action as “CONFIDENTIAL,”
 7   that Party must:
 8          1.     Promptly notify in writing the Designating Party. Such notification shall include a
 9   copy of the subpoena or court order;
10          2.     Promptly notify in writing the party who caused the subpoena or order to issue in
11   the other litigation that some or all of the material covered by the subpoena or order is subject to
12   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;
13   and
14          3.     Cooperate with respect to all reasonable procedures sought to be pursued by the
15   Designating Party whose Protected Material may be affected.
16          B.     If the Designating Party timely seeks a protective order, the Party served with the
17   subpoena or court order shall not produce any information designated in this action as
18   “CONFIDENTIAL” before a determination by the Court from which the subpoena or order
19   issued, unless the Party has obtained the Designating Party’s permission. The Designating Party
20   shall bear the burden and expense of seeking protection in that court of its confidential material
21   and nothing in these provisions should be construed as authorizing or encouraging a Receiving
22   Party in this Action to disobey a lawful directive from another court.
23          X.     A    NON-PARTY’S         PROTECTED          MATERIAL             SOUGHT            TO       BE
24          PRODUCED IN THIS LITIGATION
25          A.     The terms of this Order are applicable to information produced by a Non-Party in
26   this Action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties
27   in connection with this litigation is protected by the remedies and relief provided by this Order.
28

                                                      9
                                                                                   STIPULATED PROTECTIVE ORDER
                                                                              CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 44 Filed 10/14/20 Page 10 of 15 Page ID #:401



 1   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
 2   additional protections.
 3          B.     In the event that a Party is required, by a valid discovery request, to produce a Non-
 4   Party’s confidential information in its possession, and the Party is subject to an agreement with
 5   the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
 6          1.     Promptly notify in writing the Requesting Party and the Non-Party that some or all
 7   of the information requested is subject to a confidentiality agreement with a Non-Party;
 8          2.     Promptly provide the Non-Party with a copy of the Stipulated Protective Order in
 9   this Action, the relevant discovery request(s), and a reasonably specific description of the
10   information requested; and
11          3.     Make the information requested available for inspection by the Non-Party, if
12   requested.
13          C.     If the Non-Party fails to seek a protective order from this court within 14 days of
14   receiving the notice and accompanying information, the Receiving Party may produce the Non-
15   Party’s confidential information responsive to the discovery request. If the Non-Party timely
16   seeks a protective order, the Receiving Party shall not produce any information in its possession
17   or control that is subject to the confidentiality agreement with the Non-Party before a
18   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the
19   burden and expense of seeking protection in this court of its Protected Material.
20          XI.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
21          A.     If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
22   Protected Material to any person or in any circumstance not authorized under this Stipulated
23   Protective Order, the Receiving Party must immediately (1) notify in writing the Designating
24   Party of the unauthorized disclosures, (2) use its best efforts to retrieve all unauthorized copies of
25   the Protected Material, (3) inform the person or persons to whom unauthorized disclosures were
26   made of all the terms of this Order, and (4) request such person or persons to execute the
27   “Acknowledgment and Agreement to be Bound” that is attached hereto as Exhibit A.
28

                                                      10
                                                                                  STIPULATED PROTECTIVE ORDER
                                                                             CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 44 Filed 10/14/20 Page 11 of 15 Page ID #:402



 1          XII.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2          PROTECTED MATERIAL
 3          When a Producing Party gives notice to Receiving Parties that certain inadvertently
 4   produced material is subject to a claim of privilege or other protection, the obligations of the
 5   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
 6   provision is not intended to modify whatever procedure may be established in an e-discovery
 7   order that provides for production without prior privilege review. Pursuant to Federal Rule of
 8   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
 9   communication or information covered by the attorney-client privilege or work product
10   protection, the parties may incorporate their agreement in the Stipulated Protective Order
11   submitted to the Court.
12          XIII. MISCELLANEOUS
13          A.     Right to Further Relief
14          Nothing in this Order abridges the right of any person to seek its         modification by the
15   Court in the future.
16          B.     Right to Assert Other Objections
17          By stipulating to the entry of this Protective Order, no Party waives any right it otherwise
18   would have to object to disclosing or producing any information or item on any ground not
19   addressed in this Stipulated Protective Order. Similarly, no Party waives any right to object on
20   any ground to use in evidence of any of the material covered by this Protective Order.
21          C.     Filing Protected Material
22          A Party that seeks to file under seal any Protected Material must comply with Civil Local
23   Rule 79-5. Protected Material may only be filed under seal pursuant to a court order authorizing
24   the sealing of the specific Protected Material at issue. If a Party's request to file Protected Material
25   under seal is denied by the Court, then the Receiving Party may file the information in the public
26   record unless otherwise instructed by the Court.
27

28

                                                       11
                                                                                   STIPULATED PROTECTIVE ORDER
                                                                              CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 44 Filed 10/14/20 Page 12 of 15 Page ID #:403



 1          XIV. FINAL DISPOSITION
 2          A.     After the final disposition of this Action, as defined in Section V, within sixty (60)
 3   days of a written request by the Designating Party, each Receiving Party must return all Protected
 4   Material to the Producing Party or destroy such material. As used in this subdivision, “all
 5   Protected Material” includes all copies, abstracts, compilations, summaries, and any other format
 6   reproducing or capturing any of the Protected Material. Whether the Protected Material is
 7   returned or destroyed, the Receiving Party must submit a written certification to the Producing
 8   Party (and, if not the same person or entity, to the Designating Party) by the 60 day deadline that
 9   (1) identifies (by category, where appropriate) all the Protected Material that was returned or
10   destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts,
11   compilations, summaries or any other format reproducing or capturing any of the Protected
12   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
13   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
14   correspondence, deposition and trial exhibits, expert reports, attorney work product, and
15   consultant and expert work product, even if such materials contain Protected Material. Any such
16   archival copies that contain or constitute Protected Material remain subject to this Protective Order
17   as set forth in Section V.
18          B.     Any violation of this Order may be punished by any and all appropriate measures
19   including, without limitation, contempt proceedings and/or monetary sanctions.
20

21          IT IS SO STIPULATED, BY AND THROUGH COUNSEL OF RECORD.
22

23   Dated: October 8, 2020                     By: /s/ M. Danton Richardson
                                                        Counsel
24

25
                                                M. Danton Richardson (State Bar No. 141709)
                                                Leo E. Lundberg, Jr. (State Bar No. 125951)
26                                              LAW OFFICE OF M. DANTON RICHARDSON
                                                131 N. El Molino Ave., Suite 310
27                                              Pasadena, CA 91101
28                                              E-mail: mdantonrichardson@yahoo.com
                                                       leo.law.55@gmail.com
                                                      12
                                                                                 STIPULATED PROTECTIVE ORDER
                                                                            CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 44 Filed 10/14/20 Page 13 of 15 Page ID #:404



 1                                      Counsel for Plaintiff

 2
     Dated: October 8, 2020           By: /s/ Michael C. Whitticar
 3                                                 Counsel
 4
                                      Michael C. Whitticar; VSB No. 32968
 5                                    NOVA IP Law, PLLC
                                      7420 Heritage Village Plaza, Suite 101
 6
                                      Gainesville, VA 20155
 7                                    Tel: 571-386-2980
                                      Fax: 855-295-0740
 8                                    E-mail: mikew@novaiplaw.com
 9                                    Counsel for Defendants
                                      Admitted Pro Hac Vice
10
                                      NADA I. SHAMONKI (SBN 205359)
11
                                      MINTZ LEVIN COHN FERRIS GLOVSKY AND
12                                    POPEO P.C.
                                      2029 Century Park East, Suite 3100
13                                    Los Angeles, CA 90067
14                                    Telephone: (310) 586-3200
                                      Facsimile: (310) 586-3202
15                                    Email: nshamonki@mintz.com
                                      Counsel for Defendants
16

17

18

19        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
20

21

22        Dated:
23                                          HONORABLE JOHN D. EARLY
24                                          United States Magistrate Judge
25

26

27

28

                                           13
                                                                     STIPULATED PROTECTIVE ORDER
                                                                CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 44 Filed 10/14/20 Page 14 of 15 Page ID #:405



 1                                                  EXHIBIT A
 2                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4                  I,                                  [print or type full name], of
 5                  [print or type full address], declare under penalty of perjury that I have read in its
 6   entirety and understand the Stipulated Protective Order that was issue by the United States District
 7   Court for the Central District of California on [DATE] in that case styled as Little Orbit LLC vs.
 8   Descendent Studios, Inc., et al, United Stated District Court for the Central District of California,
 9   Case No.: 8:20-cv-00089-DOC-JDE. I agree to comply with and to be bound by all the terms of
10   this Stipulated Protective Order and I understand and acknowledge that failure to so comply could
11   expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
12   not disclose in any manner any information or item that is subject to this Stipulated Protective
13   Order to any person or entity except in strict compliance with the provisions of this Order.
14                  I further agree to submit to the jurisdiction of the United States District Court for
15   the Central District of California for the purpose of enforcing the terms of this Stipulated
16   Protective Order, even if such enforcement proceedings occur after termination of this action. I
17   hereby appoint                                     [print or type full name] of
18                  [print or type full address and telephone number] as my California agent for service
19   of process in connection with this action or any proceedings related to enforcement of this
20   Stipulated Protective Order.
21          Date:
22          City and State where sworn and signed:
23          Printed Name:
24          Signature:
25

26

27

28

                                                      14
                                                                                 STIPULATED PROTECTIVE ORDER
                                                                            CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 44 Filed 10/14/20 Page 15 of 15 Page ID #:406



 1                                   CERTIFICATE OF SERVICE

 2   I hereby certify that on this 14th Day of October 2020, the foregoing STIPULATED
 3
     PROTECTIVE ORDER was filed with the Court’s CM/ECF system and was served on the
     following counsel of record via email:
 4
          Michael C. Whitticar; VSB No. 32968
 5        NOVA IP Law, PLLC
 6        7420 Heritage Village Plaza, Suite 101
          Gainesville, VA 20155
 7        Tel: 571-386-2980
          Fax: 855-295-0740
 8
          Email: mikew@novaiplaw.com
 9        Counsel for Defendants
10        NADA I. SHAMONKI (SBN 205359)
11        MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
          2029 Century Park East, Suite 3100
12        Los Angeles, CA 90067
          Telephone: (310) 586-3200
13
          Facsimile: (310) 586-3202
14        Email: nshamonki@mintz.com
          Counsel for Defendants
15

16
                                                        /s/ M. Danton Richardson
17                                                        M. Danton Richardson
18

19

20

21

22

23

24

25

26

27

28

                                                   15
                                                                         STIPULATED PROTECTIVE ORDER
                                                                    CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
